 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00118-LJO-SKO
11
                                  Plaintiff,
12
                            v.
13
     MARCO ANTONIO LOPEZ-RUBIO,                           STIPULATION FOR PROTECTIVE ORDER
14
                                  Defendant.
15

16

17          WHEREAS, the discovery in this case involves information related to a tipster who seeks to

18 remain anonymous and might be to harassment, threats, or other harms if his/her identity were to be

19 divulged (the “Protected Information”); and

20          WHEREAS, the parties desire to have the Protected Information produced to undersigned

21 defense counsel;

22          The parties agree that entry of a stipulated protective order is appropriate.

23          THEREFORE, Marco Antonio Lopez-Rubio (“Defendant”), by and through his counsel of

24 record, Melissa Baloian (“Defense Counsel”), and the United States of America, by and through

25 Assistant United States Attorney Laura D. Withers, hereby agree and stipulate as follows:

26          1.     This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

27 Criminal Procedure, and its general supervisory authority.

28          2.     This Order pertains to the Protected Information, the Bates numbers pertaining to which


      STIPULATION FOR PROTECTIVE ORDER                    1
30
 1 will be specified when produced to Defense Counsel (“the discovery”). This Order also relates to any

 2 verbal communications between the government and Defense Counsel about the confidential tipster.

 3          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 4 documents or other information, verbal or written, that contain Protected Information with anyone other

 5 than Defense Counsel, defense investigators, and support staff. Defense Counsel may permit Defendant

 6 to review un-redacted documents in the presence of his or her attorney, defense investigators, and

 7 support staff. The parties agree that Defense Counsel, defense investigators, and support staff shall not

 8 allow Defendant to copy Protected Information contained in the discovery.

 9          4.      Should Defendant become aware of or come to suspect the identity of the confidential

10 tipster, he will take no steps to contact him/her or to ask another individual to contact him/her about the

11 Protective Information or the discovery, except for Defense Counsel if such contact becomes necessary

12 within the scope of his representation of Defendant.

13          5.      The discovery and information therein may be used only in connection with the litigation

14 of this case and for no other purpose. The discovery is now and will forever remain the property of the

15 government. Defense Counsel will return the discovery to the government or certify that it has been

16 destroyed at the conclusion of the case.

17          6.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

18 ensure that it is not disclosed to third persons in violation of this agreement.

19          7.      Defense Counsel shall be responsible for advising Defendant, employees, and other

20 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

21          8.      In the event that Defendant substitutes counsel, undersigned Defense Counsel agrees to

22 withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

23 this Order.

24 ///

25 ///

26 ///
27 ///

28 ///


      STIPULATION FOR PROTECTIVE ORDER                    2
30
 1          9. Defense Counsel reserves the right to later seek to have the terms of this Order modified or

 2 revoked. Defense Counsel agrees to return the discovery to the Government in its complete form if the

 3 terms of this Order are modified or revoked if so requested by the United States.

 4

 5          IT IS SO STIPULATED.

 6
            DATED: June 20, 2019                         McGREGOR W. SCOTT
 7                                                       United States Attorney
 8
                                                         By: /s/ Laura D. Withers
 9                                                       LAURA D. WITHERS
                                                         Assistant U.S. Attorney
10

11
            DATED: June 20, 2019                         By: /s/ Melissa Baloian
12                                                       MELISSA BALOIAN
                                                         Attorney for Defendant Marco Antonio Lopez-
13                                                       Rubio

14
                                                     ORDER
15

16
     IT IS SO ORDERED.
17

18 Dated:     June 20, 2019                                     /s/   Sheila K. Oberto             .
                                                      UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28


      STIPULATION FOR PROTECTIVE ORDER                  3
30
